995 So.2d 1164 (2008)
Justin Monroe CURTIS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-1520.
District Court of Appeal of Florida, Fourth District.
December 10, 2008.
*1165 Carey Haughwout, Public Defender, and Christine C. Geraghty, Assistant Public Defender, West Palm Beach, for appellant.
No appearance for appellee.
PER CURIAM.
Justin Monroe Curtis appeals the final order revoking his probation and his resulting sentence to 15 years in prison. This appeal is entertained pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). We affirm the adjudication and sentence, but remand for entry of a written order of revocation of probation specifying the conditions appellant was found to have violated. Smith v. State, 962 So.2d 380 (Fla. 4th DCA 2007). We also remand for correction of a scrivener's error in the judgment which erroneously states that appellant was tried and found guilty, when the record shows that he entered a plea to and admitted violation of probation. Mitchley v. State, 965 So.2d 1238 (Fla. 4th DCA 2007).
Affirmed, with Limited Remand.
FARMER, SHAHOOD and HAZOURI, JJ., concur.